Exhibit EMPLOYMENT AGREEMENT VICE PRESIDENT AND CHIEF GEOPHYSICIST THIS AGREEMENT is made and entered into this 1st day of November, 2007 by and between SCS CORPORATION, a Delaware corporation (the "Company"), and James R. Spear ("Executive"). WITNESSETH: WHEREAS, Executive and the Company deem it to be in their respective best interests to enter into an agreement providing for the Company's employment of Executive pursuant to the terms herein stated; NOW, THEREFORE, in consideration of the premises and the mutual promises and agreements contained herein, it is hereby agreed as follows: 1. Effective Date. This Agreement shall be effective as of the 1st day of November, 2007 which date shall be referred to herein as the "Effective Date". 2.Position and Duties. (a) Heretofore, Executive has worked extensively as a geoscientist with heavy emphasis on geophysics whereby the Executive has been at least partly responsible and part of exploration teams as well as development teams and has been a part of drilling programs that involved over 500 successful oil wells both onshore and offshore, both domestically and internationally, and whereas the company is looking to upgrade its in-house oil and gas exploration team. Henceforth, the Company, as provided for in the Company's by-laws with regard to appointment of officers by Hyperdynamics' and SCS Corporation's Chief Executive Officer (CEO), hereby employs Executive as its Vice President and Chief Geophysicist, pursuant to the terms of this Agreement commencing as of the Effective Date for the "Term of Employment" (as herein defined below). In this capacity, Executive shall devote his best efforts and full business time and attention to the performance of the services as determined by the Board of Directors and Chief Executive Officer of Hyperdynamics Corporation and shall report directly to the Company's CEO and also provide copies of reports to Hyperdynamics' Chief Executive Officer, should that person be different. (b)The duties of the Executive shall be as follows: 1. Complete compliance of all work required to meet and exceed the technical requirements of the 2006 PSC between SCS Corporation and the Republic of Guinea. Page 1 of 7 2. Assist in the business plan as it relates to implementation of all exploration work. 3. Interface with Hyperdynamic's investor relations and public relations to insure regular technical updates regarding the progress of the Company's technical work towards the goal of drilling and making an oil or gas discovery offshore Guinea. 4. Assistance with the budget for SCS Corporation (SCS) and SCS Corporation Guinee SARL (SCSG) and submitting the budget for approval by Hyperdynamics Board of Directors. 5. Detailed monitoring and management of all exploration work programs associated with 2006 PSC. 6. Work within the internal controls as established by the company to be compliant with internal control policies and insider trading policies. 7. In addition to these services, Executive shall provide services customarily incident to such offices and position and to such other services of a senior executive nature as may be reasonably assigned by the Chief Executive Officer of the parent company or requested by the Board of Directors (the "Board") of Hyperdynamics which may include services for one or more subsidiaries or affiliates of the Company. Executive shall, in his capacity as an employee and officer of the Company, be responsible to and obey the reasonable and lawful directives of Hyperdynamics' Chief Executive Officer and the Board of Directors of Hyperdynamics Corporation and SCS Corporation as well as abide by all the laws of the Republic of Guinea.
